            CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Michaleen Josephs,                                        CASE NO. 21-cv-749

                                     Plaintiff,

 v.
                                                              COMPLAINT
 Alberto Jose Marzan and Press Media
 Group, Inc. dba VumaTV,

                                  Defendants.



       Plaintiff Michaleen Josephs (“Josephs”) brings this Complaint against Defendants

Alberto Jose Marzan (“Marzan”) and Press Media Group, Inc. dba VumaTV (“Press Media

Group”) (collectively, “Defendants”), and states and alleges as follows:

                                     INTRODUCTION

       1.       In June 2019, Josephs met Marzan. Marzan presented himself as a legitimate

businessman. Unfortunately for Josephs, Marzan was not a legitimate businessman.

Marzan was and remains a convicted con artist.

       2.       Before meeting Josephs, Marzan developed experience raising funds for a

business related to the Petters Ponzi scheme. Several years after Petters’s conviction,

Marzan himself was convicted of felony fraud in 2014 due to having unlawfully obtained

over $25,000 from an insurance company. Also in 2014, but in a different matter, Marzan

was charged in Minnesota state court with one count of theft by swindle. According to

court documents, he lied to a woman to obtain $20,000 for a “start-up” company. Upon

Marzan’s inducement, the woman transferred money to a bank account that belonged to
            CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 2 of 24




Marzan personally, not a company bank account. Marzan then over a period of three

months spent the entire $20,000 on himself—traveling, eating out, and paying for gym

memberships and rent.

       3.       Soon after he met Josephs, Marzan began to perpetrate a fraud on her. He

claimed to Josephs, herself a successful businesswoman, that he had self-funded a company

called Press Media Group. Marzan told Josephs that Press Media Group was soon to receive

a large cash infusion. Specifically, Marzan represented that Press Media Group had secured

$2.5 million in investment funding from a well-known investor relations firms. In fact,

Marzan had not self-funded Press Media Group. And the investor relations firm had never

so much as suggested that it would fund Press Media Group a nickel, let alone $2.5 million.

Marzan made his misrepresentations because he was seeking to defraud Josephs and

others.

       4.       Apparently, the main lesson that Marzan learned from his 2014 theft-by-

swindle charge was to funnel money for his lavish lifestyle directly through a corporate

bank account instead of his personal bank account. Thus, when Marzan asked Josephs to

invest in his company, he told her to send the money to Press Media Group’s bank account

as opposed to his personal one.

       5.       In reliance on Marzan’s false representations, Josephs loaned and wired

Marzan and Press Media Group $150,000. She continued to fund Marzan and Press Media

Group, providing Marzan with a corporate credit card and even paying Marzan’s rent and

furnishing the apartment in which he stayed. When Josephs became concerned about

Marzan and Press Media Group’s financial conditions and made it clear to Marzan that she



                                            2
            CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 3 of 24




would no longer fund him and the company, he became defiant. When she requested that

Marzan leave the apartment that she paid for and furnished, Marzan threatened her.

       6.       Josephs eventually amended the initial $150,000 loan so that it in addition

to a separate $47,000 promissory note had maturity dates of December 13, 2020. Josephs

indicated that she intended to hold Press Media Group and Marzan responsible for the

loans. On December 4, 2020, nine days before those promissory notes came due, Marzan

audaciously went to court and obtained an ex parte temporary harassment restraining

order against Josephs, which had the effect of preventing her from contacting him directly

or indirectly to request the money due and payable.

       7.       In total, including amounts wired and loaned, credit extended, and the

$197,000 in promissory notes, Marzan and Press Media Group defrauded Josephs in an

amount exceeding $300,000. Josephs was not the only victim of Marzan’s fraudulent

activity. Numerous individuals were suckered by Marzan.

       8.       Marzan’s pattern of fraud, which is predicated on multiple, criminal

violations of federal and state law, constitutes a pattern of racketeering activity with the

threat of future repetition by Marzan warranting judicial relief.

       9.       Josephs recognizes that, even if faced with a civil judgment, Marzan will

attempt to avoid collection of the amounts that he owes her, as he has in other civil and

criminal matters. Josephs brings this action not only to seek recovery but also to protect

the public from Marzan’s unlawful conduct.




                                              3
         CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 4 of 24




                                         THE PARTIES

       10.     Michaleen Josephs is an individual who resides in Hennepin County,

Minnesota.

       11.     Alberto Marzan is an individual who, on information and belief, resides in

Hennepin County, Minnesota.

       12.     Press Media Group is a Delaware corporation with, on information and belief,

its principal place of business in Hennepin County, Minnesota. Delaware state records

reflect that it owes both annual reports and tax to Delaware.

                                JURISDICTION AND VENUE

       13.     This Court has jurisdiction over Count I and Marzan pursuant to

28 U.S.C. § 1331, because the claim arises under federal law.

       14.     This Court has jurisdiction over Counts II through V and Press Media Group

pursuant to 28 U.S.C. § 1367, because joinder is required and the counts are so related to

Count I that they form the same case or controversy.

       15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because both

defendants reside in this judicial district and a substantial part of the events or omissions

giving rise to this lawsuit occurred in this judicial district.

                                  FACTUAL ALLEGATIONS

                                      Michaleen Josephs

       16.     Josephs was born and raised in a small town outside of Eau Claire, Wisconsin.

       17.     She attended the University of Wisconsin – Madison, paying her own way

through college.



                                                4
         CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 5 of 24




       18.    Josephs was interested in pursuing medical school, but she needed to pay off

her undergraduate debt. So Josephs majored in finance and, after graduation, started

working in corporate finance.

       19.    Josephs excelled in the finance world. Within a few short years, she was the

youngest head of finance in the Chicago office of Bain & Company, a leading global

consulting firm.

       20.    Shortly before Josephs anticipated transitioning to medical school, she and

her husband welcomed their first child. Josephs chose to step away from work and focus

on raising their children.

       21.    Josephs and her husband eventually moved to Minnesota and welcomed two

more children. Josephs primarily focused on raising their children. She was also a partner

in an investment business, along with husband and one other person.

       22.    In 2018, Josephs and her husband had an amicable divorce. She remains a

partner in their shared business.

                                    Josephs meets Marzan

       23.    On the evening of June 22, 2019, Josephs and Marzan met by chance in

downtown Minneapolis.

       24.    Marzan asked Josephs out on a date within a week.

       25.    Marzan told Josephs that he owned a company, Press Media Group (then

doing business as AfroLife TV), that was about to launch a streaming service.

       26.    He claimed to be in Minnesota seven-to-ten days a month, filming a reality

television show at a night club called Seven.



                                                5
         CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 6 of 24




       27.    On a date a few weeks later, Marzan expressed his interest in pursuing a

relationship with Josephs, and the two started a romantic relationship.

                           Marzan’s history of fraud and theft

       28.    Unfortunately for Josephs, she did not know that Marzan has a history of

preying on women and fraudulently using their money to fund his lavish lifestyle and failing

businesses.

       29.    Marzan is a convicted fraudster.

       30.    Marzan participated in raising funds for a business related to the Petters

Ponzi scheme.

       31.    After the revelation of the Petters Ponzi scheme, faced with what his lawyer

later described as “some financial difficulty,” Marzan in 2013 employed fraud to generate

personal income.

       32.    He submitted a fraudulent insurance claim, falsely reporting a diamond

engagement ring as lost. But he did not actually possess the ring when he made the claim,

and nor had he paid for it. Marzan’s insurer paid him $25,924.25 under his homeowner’s

insurance policy for the “lost” ring.

       33.    In December 2013, the State of Minnesota charged Marzan with two felony

counts: (1) insurance fraud, in violation of Minn. Stat. § 609.611, subd. 1(a)(2); and (2) theft

by swindle, in violation of Min. Stat. § 609.52, subd. 2(a)(4).

       34.    In April 2014, Marzan agreed to plead guilty to the insurance-fraud count, in

exchange for the state dismissing the theft-by-swindle count.

       35.    Shortly thereafter, on June 1, 2014, Marzan was separately charged with theft



                                               6
         CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 7 of 24




by swindle for different fraudulent conduct.

       36.    According to those separate criminal charges, Marzan enticed a woman to

invest $20,000 in an alleged start-up company and then “spent all $20,000 over a period

of three months on personal expenses, including, traveling, eating out, paying his rent, etc.”

       37.    According to the criminal complaint, the alleged start-up in which the

woman believed she was investing did not even yet formally exist when Marzan asked her

to wire him $20,000.

       38.    After Marzan agreed to pay full restitution to the victim, the State agreed to

continue this second criminal case for dismissal.

       39.    But Marzan did not initially comply with his conditional-dismissal payment

obligations. It was only after the State recommenced the proceedings that Marzan finally

paid the outstanding restitution to his female victim.

       40.    As for the insurance-fraud matter, Marzan received a stay of imposition of

the sentence and was ordered to pay $25,924.25 in restitution to the insurance company.

       41.    Marzan again failed to pay. To the evident frustration of Washington County

Community Corrections, his payments were “extremely sporadic.” He even bounced

multiple $25 checks in 2016. By March 2019, despite court-ordered restitution, Marzan had

paid only $550 in his own money toward the over $25,000 of restitution owed.

       42.    As Washington County Community Corrections put it in a letter to the

Washington County Court: Marzan “does not appear to take responsibility for the offense

nor does he seem to care about his court ordered expectations.”

       43.    The Washington County Court revoked Marzan’s stay of imposition in



                                               7
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 8 of 24




March 2019.

                  Marzan fraudulently obtains $150,000 from Josephs

      44.     Undeterred by these charges and his fraud conviction, Marzan continued his

pattern of fraud as he launched another start-up.

      45.     Within a few weeks of starting their romantic relationship, Marzan began

involving Josephs in Press Media Group.

      46.     Marzan asked Josephs to join Press Media Group’s advisory board.

      47.     Marzan sent Josephs an investor slide deck to review.

      48.     And, near the end of July 2019, Marzan asked Josephs to loan Press Media

Group $150,000.

      49.     Marzan told Josephs that he had $2.5 million in secured Series A funding

from a well-known investor relations firm.

      50.     Marzan’s representation was false. The investor relations firm had not

committed to providing any funding.

      51.     Marzan told Josephs that he had completely self-funded the company, never

taking on any debt.

      52.     This was false—Press Media Group had already incurred significant debt.

      53.     And Marzan told Josephs that a different business partner, Ken Sherman, had

already offered to loan the money, and he simply didn’t want to borrow the money from

Sherman, given the interpersonal relationship.

      54.     This was false—Marzan had borrowed $100,000 from Sherman one month

earlier and promised to repay Sherman by August 13, 2019 at the latest.



                                             8
            CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 9 of 24




          55.   Marzan made these false representations with the intention of inducing

Josephs to rely on them and loan Press Media Group money.

          56.   And Josephs did so. Relying on Marzan’s false representations, Josephs

agreed to loan Press Media Group the $150,000.

          57.   At Marzan’s direction, Josephs, using interstate wires on July 29, 2019,

transmitted $150,000 from her bank account in Minnesota to Press Media Group’s bank

account located in California.

          58.   The loan was for 60 days, due and payable on September 30, 2019.

                  Marzan pressures Josephs to lead an investment fund

          59.   On August 27, 2019, Marzan sent Josephs a text message in which he said

that he wanted to discuss, among other things, an apartment, funding, and a Minneapolis

office.

          60.   As it turned out, Marzan specifically wanted Josephs’s help identifying office

space for Press Media Group.

          61.   On the personal side, he also wanted Josephs’s help finding an apartment. He

claimed to have decided to move permanently to Minnesota because of Josephs and his

business.

          62.   On August 28, Marzan followed up and sent Josephs what he described as

the necessary “bridge use of funds” for the remainder of the year.

          63.   Marzan said they could address funding needs with a credit line, debt

financing, or equity investors.

          64.   Marzan told Josephs that, if she led an investment fund, he would grant her



                                               9
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 10 of 24




a 2% interest in Press Media Group.

       65.      He attached a document that listed three “Term’d Investments,” exceeding

$5 million.

       66.      One of the “Term’d Investments” was the 2.5 million from the investor

relations firm.

       67.      Josephs responded with a list of questions. One of them was: “Is the first

2.5M”—from the investor relations firm—"secured and when I say secured I mean signed

on the dotted line.”

       68.      On September 3, Marzan responded by email. He knowingly and fraudulently

said: “The first 2.5 is secured yes, that is coming from” the investor relations firm.

       69.      Josephs believed Marzan.

       70.      On September 5, for example, Josephs asked: “Do you really think you can’t

secure a LOC [letter of credit] now with the Series A at least half funded? I feel like that

would not be an issue. When do those funds come through?”

       71.      Again, the investor relations firm never agreed to provide any funds to

Marzan or Press Media Group. Marzan’s statements to the contrary were brazenly

fraudulent to unlawfully obtain, at a minimum, $150,0000 from Josephs and, upon

information and belief, others.

        Marzan uses Josephs to fund his business and his delusional lifestyle

       72.      In September 2019, Marzan and Press Media Group started using Josephs’s

credit cards.

       73.      Marzan promised to repay Josephs and use the credit cards for Press Media



                                              10
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 11 of 24




Group business.

       74.    Josephs let Marzan use her credit cards, relying on his repayment promise

and believing that the supposedly secured $2.5 million investment would be coming soon.

       75.    Marzan used the credit cards to, among other things, book plane and train

tickets, and pay for lodging.

       76.    On one occasion in early October, Marzan asked Josephs if she could

“upfront” pay for an employee, Angela Pukal. Josephs agreed to do so, again in reliance on

Marzan’s misrepresentations.

       77.    On October 7, Marzan sent Josephs a text with “the breakdown of what is

needed this week,” so that she could cover the costs. Some costs were related to the

company. And some Marzan asked to be treated as “a personal loan.”

       78.    In late October 2019, Josephs signed a one-year lease for a condo in

downtown Minneapolis for Marzan.

       79.    Marzan promised to pay the rent. Josephs believed him and relied on that

promise when she executed the lease.

       80.    In early November 2019, Marzan asked if Press Media Group could use

Josephs’s American Express credit card as a corporate card, stating that VumaTv would “be

responsible for pay [sic] for it,” to which Josephs said yes, in reliance on the supposed

$2.5 million in secured investment and Marzan’s representations about himself and his

business.

       81.    Josephs received through the U.S. mail or an interstate commercial carrier an

authorized-user American Express credit card in Marzan’s name, but on Josephs’s account,



                                            11
           CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 12 of 24




for Marzan’s use solely in connection with Press Media Group.

       82.     Marzan requested that Josephs wire him money on multiple occasions, which

she against did in reliance on the supposed $2.5 million in secured investment and

Marzan’s representations about himself and his business.

       83.     On one occasion, on November 12, 2019, Marzan requested that Josephs

transfer money to Marzan overseas for Marzan to use ostensibly for expenses related to

Press Media Group.

       84.     Starting in November, Josephs sent Marzan summaries of the credit card

expenses, so that they could be reflected in the company’s records.

       85.     Marzan said he would review and classify the appropriate credit card

expenses as business-related or personal.

       86.     Marzan acknowledged that he had been using Josephs’s credit cards and that

she had loaned him money personally. He said “those are two separate thing,” “but not

really.”

                                 The promissory notes

       87.     In January 2020, Josephs decided to amend the $150,000 loan into a

convertible promissory note, rather than receive immediate payment.

       88.     Josephs and Press Media Group entered into the Amended and Restated

Convertible Promissory Note (“Amended Promissory Note”), attached hereto as Exhibit A.

       89.     The Amended Promissory Note remained for $150,000 principal, with an 8%

interest rate on the unpaid principal, compounded annually. The $150,000 plus accrued

interest was due and payable on December 13, 2020.



                                            12
            CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 13 of 24




       90.      The Amended Promissory Note included a provision for the optional

conversion of the principal and accrued and unpaid interest to common stock of Press

Media Group. At the same time, Josephs and Press Media Group entered into a second

convertible promissory note (“Convertible Promissory Note”), attached hereto as Exhibit B,

for $47,000, to repay Josephs for Press Media Group’s use of Josephs’s credit cards in the

second half of 2019.

       91.      The same terms that governed the Amended Promissory Note governed the

Convertible Promissory Note, including the December 13, 2020 loan maturity date.

       92.      In a personal guaranty dated January 16, 2020 (“Personal Guaranty”),

attached hereto as Exhibit C, Marzan personally guaranteed both the Amended Promissory

Note and the Convertible Promissory Note, along with “all present and future debts,

liability and obligations” owed by Press Media Group to Josephs, including principal or

interest.

       93.      The Personal Guaranty provided for the payment of costs and expenses,

including attorneys’ fees, incurred if Josephs needed to commence a legal proceeding to

enforce payment.

                  Josephs stops funding Press Media Group and Marzan

       94.      In 2020, Marzan continued to expect Josephs to fund Press Media Group and

his personal life, which was concerning to Josephs.

       95.      When Josephs raised her concerns with Marzan or attempted to get Marzan

to commit to when and how she would be repaid, Marzan bullied her.

       96.      Josephs stopped paying for Marzan’s travel.



                                              13
          CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 14 of 24




         97.    In response, Marzan said that he simply did not travel because he couldn’t

afford to do so.

         98.    He started forwarding Josephs information about trips and meetings that he

would need to cancel because she wouldn’t cover the expenses, including a trip to Los

Angeles and a trip to Berlin.

         99.    Josephs did not succumb to Marzan’s coercive tactics.

         100.   When it was clear that Josephs would no longer fund Marzan, Marzan

removed Josephs from Press Media Group’s board.

                             Marzan continues to bilk Josephs

         101.   Marzan and Josephs agreed that she would continue working with Press

Media Group, but in only the limited capacity of identifying potential investors.

         102.   Marzan agreed that he would not use Josephs’s credit cards except for

business purposes and, even then, would ask permission first.

         103.   Josephs wanted to be sure that the debt owed to her by Press Media Group

due to its continued use of some of her credit cards was reflected in the company’s records.

         104.   She asked Marzan how he would ensure that his personal loans and the loans

to the company were accurately reflected in Press Media Group’s records.

         105.   Marzan told Josephs that he did not want Press Media Group’s Chief

Financial Officer to see his “personal charges,” so he asked Josephs to send him the money

owed, and said he would “remove the personal charges and leave the business ones in the

file.”

         106.   Josephs continued to send Marzan details about the amount owed to her by



                                             14
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 15 of 24




both Marzan and Press Media Group due to payments on Josephs’s credit cards.

       107.    Josephs relied on Marzan’s promise to ensure that the business-related

charges were reflected in Press Media Group’s records.

       108.    Marzan’s indiscriminate charging on Josephs’s cards did not cease, nor did

he request permission in advance of making many charges, as he had said he would do.

Josephs eventually had to cancel the credit cards that Marzan had access to, in order to get

his charging activities to stop.

                                         The eviction

       109.    Marzan never paid Josephs for any rent for the apartment that Josephs leased

and furnished, despite his promise to do so.

       110.    Since Josephs’s name was on the lease, she continued to make payments.

       111.    In June 2020, Josephs learned that new tenants were willing to move into the

leased space early, saving her from being liable for rent through October 31, 2020.

       112.    Josephs asked Marzan to “vacate the apartment by the end of July to allow

the owners to terminate the lease.” Josephs explained that she could no longer loan Marzan

the money for the rent.

       113.    Marzan responded that he would “stay until the end of the lease and no

earlier,” and would “figure out how to pay the rent until then.”

       114.    On July 7, Josephs responded: “I need to make myself clear . . . . This is my

official notice to you that I plan to terminate the lease as of July 31.”

       115.    On July 10 and again on July 23, Josephs sent Marzan emails regarding the

lease termination.



                                               15
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 16 of 24




       116.   When Josephs sent Marzan the details about the movers who would be

arriving to move her furniture, Marzan responded: “Let’s see how empty your promises

continue to be. I dare you to come inside here.”

       117.   Marzan did not vacate the apartment on July 31, 2020.

       118.   Marzan did not vacate the apartment until the landlord took him to housing

court and commenced an eviction proceeding.

       119.   When Marzan did finally vacate the apartment, he took Josephs’s furniture

with him, which Marzan agreed had cost a total of $17,937.19. Marzan promised to pay

Josephs back for the furniture by September 29, 2021, which, as discussed below, would

prove to be another lie.

                           Marzan’s trail of debts and lawsuits

       120.   Marzan’s penchant for living beyond his means and deceit about his

companies left behind a trail of victims beyond the victims in his criminal cases.

       121.   First, there were his unpaid employees, at least one of whom has gone to

court and obtained a default judgment against Marzan and Press Media Group for owed

wages. The only wages she received were those fronted by Josephs at Marzan’s request.

       122.   Next there were the unpaid creditors, such as Sherman. Sherman too went to

court and obtained a default judgment against Marzan, totaling $132,790.20.

       123.   Then there were the unpaid business partners and contractors, who provided

valuable services to Press Media Group, only to be conned or bullied out of payment.

       124.   And, of course, there was Josephs.

       125.   Even Marzan acknowledged that Josephs is one of his victims and expressed



                                             16
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 17 of 24




remorse for his fraud.

       126.   On February 19, 2020 Marzan sent Josephs a long string of sometimes

incoherent text messages, in which he stated, among other things:

       I am angry at myself for letting you in but not because you did not or do not
       deserve it because you are a good women [sic] . . . .

       I am angry because I took your money.

       . . . [T]ook your investment and took your loans to get me situation here
       where I am.

       I am angry because I didn’t ring the bell sooner when I should have both
       personally and professionally.

       127.   Marzan never paid for a penny of the apartment rent, despite his promise to

do so. Josephs paid $27,950.00 in security deposit and rent for Marzan.

       128.   Marzan never paid for the apartment furniture, which totaled $17,937.19.

       129.   Marzan never repaid the numerous business and personal expenses fronted

by Josephs, which, as of the filing of this Complaint, include $20,600 in wire transfers,

$63,713 in credit card charges and fees, and another $2,536.34 in miscellaneous expenses.

       130.   Of the credit charges, $30,921.61 were on the authorized-user American

Express credit card that Marzan purportedly used for Press Media Group expenses.

       131.   And Marzan never paid for the two promissory notes, totaling $197,000,

exclusive of interest.

    Marzan abuses the court system to avoid Joseph recovering funds from him

       132.   Josephs communicated to Marzan that she recognized that she had been

defrauded by him.

       133.   Marzan knew that Josephs sought the return of the money that Marzan had



                                            17
           CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 18 of 24




fraudulently procured from her.

          134.   Conveniently, less than ten days before the promissory notes totaling

$197,000 came due, Marzan sought a court order that prevented Josephs from contacting

him to request payment, by obtaining an ex parte temporary harassment restraining order

(“THRO”).

          135.   Marzan instituted the THRO action for no legitimate purpose but instead to

prevent Josephs from seeking to recover the amounts immediately owed to her, thereby

acting with an ulterior purpose and using the judicial process to accomplish an improper

result.

          136.   Even after obtaining the ex parte temporary harassment order, Marzan

continued to charge one of Josephs’s credit cards.

                    Marzan’s next start-up vehicle: “Jupiter Rising Film”

          137.   Marzan recently has launched yet another start-up company: Jupiter Rising

Film.

          138.   Presently Marzan describes himself, in part, as follows in website content for

Jupiter Rising Film:

          A successful company founder, executive, and entrepreneur, Alberto
          Marzan’s award-winning career spans media, technology, marketing, and
          philanthropy. Now, as co-founder and Chief Executive Officer of Jupiter
          Rising Film and founder of VumaTV, Marzan brings his 20-year track-record
          of driving global impact and innovation to the streaming service industry.
          The lead architect of the company’s mission and vision, Marzan— who has
          worked in more than 50 countries as a corporate turnaround chief executive
          and entrepreneur.

          139.   Marzan does not appear to disclose his criminal fraud history in any publicly

available materials related to Jupiter Rising Film.


                                               18
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 19 of 24




       140.   Upon information and belief, Marzan continues to seek funding from various

sources in connection with his new so-called venture.

                                   CAUSES OF ACTION

                                         Count I
              (Civil RICO, 18 U.S.C. § 1964 – Against Defendant Marzan)

       141.   Josephs realleges, as if fully set forth herein, all allegations in Paragraphs 1 to

140 above.

       142.   An ongoing and continuing enterprise of actual and/or fraudulent start-up

legal entities controlled by Marzan, including, but not limited to, Press Media Group, exists.

       143.   Marzan was associated with the enterprise by virtue of his controlling

positions.

       144.   Marzan directly participated in the conduct of the affairs of the enterprise,

including, but not limited to, by unlawfully procuring funding from unwitting victims.

       145.   Marzan participated in the enterprise through a pattern of racketeering

activity, which consisted of the knowing and willful commission of more than two

racketeering acts.

       146.   This racketeering activity included multiple instances of wire and mail fraud

victimizing Josephs who is only one of Marzan’s victims.

       147.   On or about the dates set forth below, in and/or purposely directed at the

State and District of Minnesota, and for the purpose of executing a scheme or artifice to

defraud, Marzan did knowingly cause to be transmitted in interstate commerce numerous

writings, signals, and sounds, including the wire communications described below:




                                              19
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 20 of 24




          Date                                   Wire communication

                          Wire transfer of $150,000 from Josephs’s bank account in
 July 29, 2019
                          Minnesota to Press Media Group’s bank account in California.

                          Various electronically transmitted payments by Josephs
 September 10, 2019
                          totaling $47,000 to pay various credit-card accounts
 through
                          controlled by Marzan ostensibly for charges related to Press
 November 16, 2019
                          Media Group.

                          Wire transfer of $500 from Josephs via a Western Union
 November 12, 2019        transmission from Minnesota to Marzan in Nigeria ostensibly
                          for Marzan’s work for Press Media Group in Nigeria.

                          Wire transfer of $2,300 from Josephs’s bank account in
 November 22, 2019
                          Minnesota to Press Media Group’s bank account in California.



       148.   On or about November 22, 2019, in and/or purposely directed at the State

and District of Minnesota and elsewhere, and for the purpose of executing a scheme or

artifice to defraud, Marzan did knowingly cause to be sent, delivered, and moved by the

United States Postal Service and/or an interstate commercial carrier an authorized-user

American Express credit card in Marzan’s name but on Josephs’s account for Marzan’s use

solely in connection with Press Media Group.

       149.   Marzan accordingly violated 18 U.S.C. § 1962.

       150.   A threat of repetition of Marzan’s unlawful behavior exists given the years-

long pattern of racketeering activity in which Marzan has engaged, which has affected

multiple victims in various but related matters.

       151.   As a direct and proximate result of Marzan’s violation of 18 U.S.C. § 1962,

Josephs has suffered damages in an amount to be determined at trial.




                                            20
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 21 of 24




                                          Count II
                              (Fraud – Against All Defendants)

       152.     Josephs realleges, as if fully set forth herein, all allegations in Paragraphs 1

to 140 above.

       153.     Defendants made false representations of past or existing material facts.

       154.     Defendants knew the falsity of their representation.

       155.     Defendants made these false representations with the intention to induce

Josephs to act in reliance thereon.

       156.     Josephs did act in reliance on Defendants’ false representation.

       157.     As a direct and proximate result of Defendants’ fraud, Josephs has suffered

damages in an amount to be determined at trial.

                                       Count III
                      (Breach of Contract – Against All Defendants)

       158.     Josephs realleges, as if fully set forth herein, all allegations in Paragraphs 1 to

140 above.

       159.     Josephs and Defendants formed multiple contracts that required Defendants

to repay Josephs for the amount loaned to Press Media Group and Marzan.

       160.     Josephs performed her end of the contracts.

       161.     Marzan and Press Media Group have materially breached the contracts.

       162.     As a direct and proximate result of Defendants’ breaches, Josephs has

suffered damages in an amount to be determined at trial.

                                       Count IV
                     (Promissory Estoppel – Against All Defendants)

       163.     Josephs realleges, as if fully set forth herein, all allegations in Paragraphs 1 to


                                                21
        CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 22 of 24




140 above.

      164.      Alternatively and/or in addition to the breaches of contract, Defendants

made multiple clear and definite promises to Josephs that they would repay her for money

loaned and advanced.

      165.      It was foreseeable to Defendants that Josephs would rely on their promises,

and Josephs did rely on their promises, to her detriment.

      166.      Defendants’ promise must be enforced to prevent injustice.

      167.      As a direct and proximate result of Defendants’ wrongful conduct, Josephs

has suffered damages in an amount to be determined at trial.

                                         Count V
                     (Abuse of Process – Against Defendant Marzan)

      168.      Josephs realleges, as if fully set forth herein, all allegations in Paragraphs 1 to

140 above.

      169.      Marzan used the THRO proceeding for an ulterior purpose, namely to resist

Josephs’s stated intention to collect from Marzan what she was owed by him as well as her

stated intention to have him held accountable for his fraudulent conduct.

      170.      The legal process was used to accomplish an unlawful end for which it was

not designed.

      171.      As a direct and proximate result of Marzan’s abuse of process, Josephs has

suffered damages in an amount to be determined a trial.

                                   JURY TRIAL DEMANDED

      Josephs demands a jury trial as to all issues so triable.




                                                22
       CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 23 of 24




                                   PRAYER FOR RELIEF

WHEREFORE, Josephs demands judgment as follows:

   1. Finding in Josephs’s favor, and against Defendants, on all claims.

   2. Awarding Josephs the full measure of damages permitted by law, including treble

      damages for Count I.

   3. Ordering Marzan to divest himself of any interest, direct or indirect, in the

      enterprise.

   4. Imposing reasonable restrictions on the future activities of Marzan, including, but

      not limited to, prohibiting Marzan from engaging in the same type of endeavor as

      the enterprise engaged in.

   5. Ordering dissolution of the enterprise, making due provision for the rights of

      innocent persons.

   6. Awarding Josephs her attorneys’ fees associated with this matter and the THRO

      proceeding.

   7. Awarding Josephs such other and further legal and equitable relief as the Court may

      deem appropriate.




                                           23
       CASE 0:21-cv-00749-JRT-DTS Doc. 1 Filed 03/22/21 Page 24 of 24




Date: March 22, 2021                  s/Matthew D. Forsgren                      s
                                     FORSGREN FISHER MCCALMONT
                                     DEMAREA TYSVER LLP
                                     Matthew D. Forsgren, Reg. No. 0246694
                                     Caitlinrose H Fisher, Reg. No. 0398358
                                     Capella Tower
                                     225 South 6th Street, Suite 1750
                                     Minneapolis, MN 55402
                                     (612) 474-3300
                                     mforsgren@forsgrenfisher.com
                                     cfisher@forsgrenfisher.com

                                     Attorneys for Plaintiff Michaleen Josephs




                                    24
